[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit



No. 00-1092


     JOMAR PACKAGING CORPORATION; JOSE A. VARGAS-DE-LEON;
    MARIA RODRIGUEZ-TOUBENS; CONJUGAL PARTNERSHIP VARGAS-
                          RODRIGUEZ,

                   Plaintiffs, Appellants,

                              v.

                  KOBEL INTERNATIONAL, INC.,

                     Defendant, Appellee.
                     ____________________


    JIMMY ANZAI; JANE DOE; CONJUGAL PARTNERSHIP ANZAI-DOE,

                         Defendants.



         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

       [Hon. Daniel R. Domínguez, U.S. District Judge]



                            Before

                    Torruella, Chief Judge,
              Boudin and Lipez, Circuit Judges.
     Jorge Carazo-Quetglas and Toledo Toledo & Carazo-Quetglas,
P.S.C. on brief for appellant.
     Ricardo F. Casellas and Fiddler Gonzalez & Rodriguez, LLP.
on brief for appellee.




                        August 1, 2000
           Per Curiam.        The appellants, Jose Vargas-de-Leon,

d/b/a    Jomar    Packaging    Corp.,       Vargas's    wife,    and   their

conjugal relationship (hereinafter referred to collectively

as   "Jomar"),     have   appealed      a    district    court    judgment

dismissing their complaint with prejudice for non-compliance

with discovery requests and failure timely to comply with a

court order forewarning of severe consequences for non-

compliance.        The    appellee,      Kobel     International,      Inc.

("Kobel"), has moved for summary disposition of this appeal.

Upon review of the parties' brief and the record below, we

grant the motion and summarily affirm essentially for the

reasons stated by the district court in its opinion and

order,    dated    June    30,    1999,      and   its    order    denying

reconsideration, dated October 25, 1999.

           We add only the following. In its appellate brief,

Jomar persists in contending that "extremely protracted

inaction" did not exist.         But it focuses solely on what it

terms a "short" delay in responding to the court's December


                                   -3-
 15, 1998 order directing it to comply with the discovery

 requests within five days of notice of the order.                         And, it

 contends it was denied due process because, it alleges, the

 district court failed to consider the reason given for this

 "short" delay (clerical staff Christmas vacation).                           Jomar

 ignores completely, however, its inaction from May 22, 1998,

 the    date    by   which      it   promised       to    provide    the    amended

 responses,         and    December     31,     1998,       when    it     provided

 apparently simply a rehash of its previously inadequate

 responses.1         And it ignores its inaction in failing to

 respond to Kobel's repeated motions to compel.                      Rather than

 fail   to     consider     Jomar's     excuse       for    the    delay   between

 December 22 (the due date set by the December 15 order) and

 December 31, the district court's opinion more reasonably

 suggests      that       the   district      court        found    that     excuse

 unpersuasive and largely irrelevant in the face of Jomar's

 pattern       of    extended        delay    for        which    Jomar    had   no

 explanation.




    1The May 22 date was, itself, an extended deadline.    The
responses were due March 9, 1998. That deadline was ignored by
Jomar and the date for amended responses extended at Jomar's
request to May 22.

                                        -4-
             Jomar reiterates that it did not disobey "repeated"

court orders, but only a single court order.           Apart from the

fact that a litigant has no free pass to violate one court

order, Jomar ignores that its failure timely to comply with

the court order was but part of the basis for the dismissal.

Jomar's contention that the district court was required to

provide it with a hearing prior to the dismissal of the

complaint is frivolous.     Apparently, Jomar refers to an oral

hearing.     But, Jomar was forewarned that failure to comply

with the discovery requests would result in "the most severe

sanctions" and it certainly had a fair chance to be heard on

the moving papers -- an opportunity which Jomar more often

than   not   neglected.    It   is    rather    bold   to   thereafter

criticize the district court for failing to summon the

parties for an oral hearing.         Cf. Spiller v. U.S.V. Labs.,

Inc., 842 F.2d 535, 538 (1st Cir. 1988) ("Lack of a hearing

does not offend due process where the plaintiff had ample

warning of the consequences of his failure to comply with

court orders.").

             Finally, Jomar reiterates that the sanction of

dismissal with prejudice is harsh.              While true, it is,

nonetheless, a permitted sanction.             See Damiani v. Rhode


                                -5-
Island Hosp., 704 F.2d 12, 15 (1st Cir. 1983); Fed. R. Civ.

P. 37(b)(2)(C).          Jomar contends that the district court was

obliged, and failed, to consider a lesser sanction.                  Jomar,

which repeatedly ignored (a) discovery deadlines, even one

to   which    it    had     agreed,    and     (b)   motions   to    compel

compliance, prompting (c) a court order, which was not

timely complied with and then apparently not in an adequate

fashion, is in a poor position to argue that a lesser

sanction would have prompted it to take the appropriate

interest in litigating its case.                There was no abuse of

discretion     in    the    district     court's     dismissal      of   this

complaint.         See   National     Hockey   League   v.   Metropolitan

Hockey Club, 427 U.S. 639, 642 (1976) (per curiam).

             The motion for summary disposition is granted and

the appeal is summarily affirmed.




                                      -6-